HOLDRIDGE, J.,
Concurring.
|,While I may have decided this case differently than the jury, it is well-settled that if a jury’s findings are reasonable in light of the record reviewed in its entirety, the court of appeal may not reverse even though convinced that had it been sitting as the trier of fact, it would' have weighed the evidence differently. Rosell v. ESCO, *69549 So.2d 840, 844 (La.1989). I believe that interrogatory number two of the jury verdict form was improper and unartfully drafted, and the jury should have found that the negligence or fault of the defendant was a cause of the plaintiffs accident. However, I believe that the record does contain a reasonable factual basis for the jury to have concluded that the accident was not the cause of'any of the plaintiffs physical conditions and that this conclusion is not clearly wrong. Therefore, I respectfully concur.